Per Curiam : Appellee entered a motion to dismiss the appeal, on the ground that a freehold was not involved. The action was forcible detainer, and the appeal taken from the circuit court directly to this court. The same question here involved arose in Kepley v. Luke, 106 Ill. 395, and we there held that the appeal would not lie. That decision is conclusive of the question. The appeal will be dismissed. Leave will be given appellant to withdraw record, abstracts and briefs, to be filed in the Appellate Court, if he desires. Appeal dismissed.